           Case 3:19-cv-00192-MMD-CLB Document 79 Filed 09/29/20 Page 1 of 3




     CHARLES A. JONES (State Bar No. 6698)
 1
     caj@cjoneslawfirm.com
 2   KELLY MCINERNEY (State Bar No. 7443)
     kelly@cjoneslawfirm.com
 3   JONES LAW FIRM LLC
     9585 Prototype Court, Suite B
 4   Reno, NV 89521
     Telephone: 775-853-6440
 5
     Facsimile:   775-853-6445
 6
     JAMES M. TERRELL (Pro Hac Vice)
 7   jterrell@mmlaw.net
     J. MATTHEW STEPHENS (Pro Hac Vice)
 8   mstephens@mmlaw.net
     COURTNEY C. GIPSON (Pro Hac Vice)
 9
     cgipson@mmlaw.net
10   METHVIN, TERRELL, YANCEY, STEPHENS & MILLER, P.C.
     2201 Arlington Avenue South
11   Birmingham, AL 35205
     Telephone: (205) 939-0199
12   Facsimile:   (205) 939-0399
13
     Attorneys for Plaintiff and the Proposed Class
14
                            IN THE UNITED STATES DISTRICT COURT
15                               FOR THE DISTRICT OF NEVADA
                                       RENO DIVISION
16

17   DOUGLAS RICHEY, on behalf of                  )
18   himself and all others similarly situated,    )
                                                   ) Case No.: 3:19-cv-00192-MMD-CBC
19           Plaintiff,                            )
                                                   )
20   v.                                            ) JOINT STIPULATION OF DISMISSAL
                                                   ) WITH PREJUDICE
21   AXON ENTERPRISES, INC.,                       )
22   formerly d/b/a TASER                          )
     INTERNATIONAL, INC.                           )
23                                                 )
             Defendant.                            )
24                                                 )
25
            Plaintiff, Douglas Richey (“Plaintiff”), and Defendant Axon Enterprise, Inc., formerly
26
     d/b/a TASER International, Inc. (“Axon”) (referred to collectively herein as the “Parties”), by and
27

28
                                             1
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
           Case 3:19-cv-00192-MMD-CLB Document 79 Filed 09/29/20 Page 2 of 3




 1   through their respective counsel of record, and pursuant to Federal Rule of Civil Procedure
 2   41(a)(1), hereby stipulate to the dismissal of all claims pending against Defendant Axon with

 3   prejudice, with the parties to bear their own fees and costs. This case is due to be dismissed in its

 4   entirety.
 5
     Dated this day of September 29, 2020                  Dated this day of September 29, 2020
 6

 7   JONES LAW FIRM LLC                                    LEWIS ROCA ROTHGERBER
                                                           CHRISTIE LLP
 8
     By: /s/ Charles A. Jones                              By: /s/ Kristen L. Martini
 9   CHARLES A. JONES                                      KRISTEN L. MARTINI, ESQ.
     State Bar No. 6698                                    One East Liberty Street, Suite 300
10
     caj@cjoneslawfirm.com                                 Reno, NV 89501
11   KELLY MCINERNEY                                       Tel: 775.823.2900
     State Bar No. 7443                                    Fax: 775.823.2929
12   kelly@cjoneslawfirm.com                               kmartini@lrrc.com
     JONES LAW FIRM LLC
13   9585 Prototype Court, Suite B                         J. CHRISTOPHER JORGENSEN
     Reno, NV 89521                                        BRIAN DOUGLAS BLAKELY
14
     Telephone: 775-853-6440                               ADRIENNE BRANTLEY-LOMELI, ESQ.
15   Facsimile:     775-853-6445                           3993 Howard Hughes Pkwy., Ste 600
                                                           Las Vegas, NV 89169
16   METHVIN, TERRELL, YANCEY,                             Tel: 702-474-8200
     STEPHENS & MILLER, P.C.                               cjorgensen@lrrc.com
17                                                         Bblakley@lrrc.com
18   By: /s/ J. Matthew Stephens                           abrantley-lomeli@lrrc.com
     JAMES M. TERRELL
19   Pro Hac Vice                                          AXON ENTERPRISE, INC.
     jterrell@mmlaw.net                                    By: /s/ Amy Nguyen
20   J. MATTHEW STEPHENS                                   PAMELA B. PETERSEN, ESQ.
     Pro Hac Vice                                          AMY L. NGUYEN, ESQ. (Pro Hac)
21   mstephens@mmlaw.net                                   17800 N. 85th Street
22   COURTNEY C. GIPSON                                    Scottsdale, AZ 85255
     Pro Hac Vice                                          Tel: 623.326.6016
23   cgipson@mmlaw.net                                     Fax: 480.905.2027
     2201 Arlington Avenue South                           ppetersen@axon.com
24   Birmingham, AL 35205                                  amynguyen@axon.com
     Telephone: (205) 939-0199                             legal@axon.com
25   Facsimile:     (205) 939-0399
26
     Attorneys for Plaintiff and                           Attorneys for Defendant
27   Proposed Class

28
                                             2
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
          Case 3:19-cv-00192-MMD-CLB Document 79 Filed 09/29/20 Page 3 of 3




 1

 2
     CASE DISMISSED. IT IS SO ORDERED.
 3

 4
     Dated: 9/29/2020                        ______________________________
 5
                                             U.S. DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23                                           /s/ Belinda Watson
                                             BELINDA WATSON
24

25

26

27

28
                                          3
                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
